                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                              Case No. 20-CR-00177-ECT-HB

UNITED STATES OF          AI\{ERICA,        )
                                                    SUPERSEDING INDICTMENT
                       Plaintiff,
                                                    18 u.s.c. s 10284
       v.                                           18 u.s.c. $ 1343
                                                    18 U.S.C. S 1e57
I(YLE WILLIAM BRENIZER,                             18 U.s.c. S e81(a)(1)(c)
   alkla "Kyle Williams,"                           18 U.S.c. $ e82(a)(1)
                                                    28 U.S.C. S 2461(c)
                       Defendant.

       The UMTED STATES GRAND JURY charges:

                                    General Alleqations

       At times relevant to this Superseding Indictment:

The Defendant and. Related, Entities

       1.        Defendant I(YLE WILLIAM BRENIZER was a resident of St. Paul, in

the State and District of Minnesota. Defendant BRENIZER was subject to multiple

felony criminal charges penfing in the State of Minnesota in which he personally

appeared in court proceedings prior to May 2020, including but not limited to, charges

for check forgery, identifu theft, and theft by swindle.

       2.        True-Cut Construction LLC ('True-Cut") was a Minnesota corporation

formed   in or around December 2015. Tbue-Cut             operated as a contracting and

construction company' with          its principal   business location   in   Brooklyn Park,

Minnesota. Defendant BRENIZER was True-Cut's registered agent, manager, and

tooo/o olrner.

                                                                               SCANI||ED
                                                                               FEB   0e   2021

                                                                         U.S. DISTRICT COURI MPLS
    . 3.         In or
                         "boo!
                                 August 2018, True-Cut and defendant BRENIZER were

subject to an enforcement action Lv the Minnesota Department       oilabor   and Industry

and were ordered to cease and desist from acting or holding themselves out as a
        ' "--:   -:'
residential building contractor, remodeler, or roofer. Since in or about December

2019, True-Cut's contractor license issued by the Minnesota Department of Labor and

Industry expired and has not been renewed by True-Cut or defendant BRENIZER.

       4.        Since at least zOtG through at least 2019, defendant BRENIZER did not

report to the State of Minnesota the payment of any wages to a single Tlue-Cut

employee. Since at least 2018, defendant BRENIZER did not submit any Form 944

federal tax returns to the United States Internal Revenue Service for True-Cut

Construction.

      5.         Interactive Innovators, Inc., ('Interactive Innovators") was a Minnesota

corporation formed in or around January 1997, which was administratively dissolved

in or around April 2005. Interactive Innovators remained dissolved from in or around

April 2005 until on or about April 23,2020, on which date the entity was reinstated

by defendant BRENlZERwho, under the alias "Kyle Williams," listed himself as the

chief executive officer of Interactive Innovators.

The U.S. Small Business Ad,ministration

      6.         The United States Small Business Administration ('SBA") was an

executive-branch agency of the United States government that provided support to

entrepreneurs and small businesses. The mission of the SBA was to maintain and

strengthen the nation's economy by enabling the establishment and viability of small

businesses and by assisting in the economic recovery of communities after disasters.
                  7   .     As part. qf this effort, the SBA enabled and provided for loans through
          'Larrk.,
                      credit unions, and other lenders. These loans have government-backed

            guarantees.
-:-   "   ---'-,
            CARES Act and Paychech Protection Progrann

                  8.        The Coronavirus Aid, Relief, and Economic Security ('CARES") Act was

           a federal law enacted in March 2020 and designed to provide emergency financial

           assistance to the millions ofAmericans who are suffering the economic effects caused

           by the COVID-l9 pandemic. One source.of relief provided by the CARES Act was the

           authorization of forgivable loans to small businesses for job retention and certain

           other expenses, through a program referred to as the Paycheck Protection Program

           ('PPP").

                  9.      To obtain a PPP loan, a qualifring business was required to submit a

           PPP loan application, which was signed by an authorized representative of the

           business. The PPP loan application required the business (through its authorized

           representative) to acknowledge the program rules and make certain affirmative

           certifications    in order to be eligible to obtain the PPP loan. In the PPP loan
           application (SBA Form 2483), the small business (through                its   authorized

           representative) was required to certifr, among other        things: (a) that the small
          business was        in operation on February 15, 2020; (b) average monthly payroll
           expenses; and (c) number of employees. These figures were used to calculate the

           amount of money the small business is eligible to receive under the PPP. In addition,

          businesses applying for a PPP loan were required to provide documentation showing

           their payroll expenses. Applicants must meet (and certifr) certain requirements,
including that the .small business was in operation on February 15, 2020, had

employees, and had average monthly payroll costs.

       10.   The PPP loan application further required the business (through its

authorized representative) to certifr whether the applicant or any individual owning

20 percent or more of the equity of the business was subject to an indictment, criririnal

information, arraiglrment, or other means by which formal criminal charges are

brought.

      11.    A PPP loan application was processed by a participating lender. If        a

PPP loan application \tras approved, the participating lender funded the PPP loan

using its own monies, which were guaranteed by the SBA. Data from the application,

including the information about the borrower, the total amount of the loan, and the

listed number of employees, was transmitted by the lender to the SBA in the course

of processing the loan.

      12.    PPP loan proceeds were required to be used on certain permissible

expenses, including payroll costs, mortgage interest, rent, and    utilities. Under the
applicable PPP rules and guidance, the interest and principal on the PPP loan is

eligible for forgiveness if the business spent the loan proceeds on these expense items

within a designated period of time and used a certain portion of the loan towards
payroll expenses.

Releuant Financial Institutions and. Related. Entities

      13.    Bank 1 was a federally insured financial institution based in Salt Lake

City, Utah. Bank 1 participated in the SBA s PPP as a lender, and, as such, was

authorized to lend funds to eligible borrowers under the terms of the PPP.
         t4.      Bank 2 was a federally insured financial institution based in Fargo,

i.io"tn Dakota, with multipie branch locations, includins in Moorhead, Minnesota.

Defendant BRENIZER maintained personal accounts at Bank 2 for which he was the

sole account      signatory.         '''

         15.      Compahy       1   was a publicly traded company that specialized in processing

credit card payments and small-business lending. Company                       1   was based in Redwood

City, California. Company                  1   participated in the SBAs PPP by, among, other things,

acting as a service provider between small businesses and certain banks, including

Bank 1. Small businesses seeking PPP loans could apply through Company                        1   for PPP

loans. Company          L   would review the loan applications. If a loan application received

by Company        1   was approved for funding, a partner bank, such as Bank 1, disbursed

the loan funds to the applicant.

        16.       Company 2 was a FlNRA-registered broker-dealer that managed self-

directed cash accounts for its customers and related expense management services

through its website and mobile applications. Company 2was based in San Francisco,

California. Defendant BRENIZER, under the alias "Kyle Williams," maintained an

account at Company 2 in the name of Interactive Innovators. On April 30, 2020, to

open the Interactive Innovators' account, Defendant BRENIZER submitted an

application to Company 2 containing materially false and misleading information.

Namely, Defendant BRENIZER claimed that a person identified as Individual B was

on Interactive Innovator's board of directors. Defendant BRENIZER further claimed

that   a person   identified as Individual            C was an   incorporator of Interactive Innovators.

Neither Individual B nor Individual C were part of the Interactive Innovators
                                                          5
business and neither individual gave Defendant BRENIZER permission to use their

names in donnection with any of his businesses.

                                     couNTs     1-2
                                      (Wire Fraud)

       L7.      Paragraphs 1 through 16 are incorporated by reference as   if fully set
forth herein.

       18.      Beginning in or around April 2020, and continuing until at least in or

around June 2020, in St. Paul, Minnesota, within the District of Minnesota, and

elsewhere, the defendant

                            KYLE WILLIAM BRENIZER,
                               a[Ha "Kyle Williamsr"

did knowingly devise and participate in a scheme and artifice to defraud and to obtain

money by means of materially false and fraudulent pretenses, representations, and

promises, and by concealment of material facts.

      19.       More specifically, defendant BREMZER devised a scheme to defraud

Bank 1, Company 1, and the SBA by filing false and fraudulent applications for PPP

funds. The purpose of the scheme was for defendant BRENIZER to unjustly enrich

himself by obtaining PPP loan proceeds under false and misleading pretenses,

including by making false statements about the number of TYue-Cut employees,

payroll expenses, the intended use of the loan proceeds, and defendant BRENIZER's

criminal history.

      20. In furtherance of the scheme, on or about May 1, 2020, defendant
BRENIZER submitted a false and misleading PPP application to Bank 1 and

Company 1 in the name of True-Cut seeking approximately $841,000 in PPP funds
('PPP Application.l"). PPP Application 1 was signed by defendant BRENIZER. In

addition, defendant BRENIZER certified that PPP Application     1 and   the information

provided in all supporting documents and forms was true and accurate.

      2L.     On PPP Application 1, defendant BREMZER falsely stated that True-

Cut's average monthly payroll was $338,720 and that the company                     had

approximately 30 employees. In addition, defendant BRENIZER submitted with the

PPP Application 1 what purported to be an Employer's Annual Federal Tax Return

('IRS Form 944') for True-Cut for 2019. On the purported IRS Form 944, defendant

BRENIZER falsely claimed that True-Cut had 30 employees and had paid $4,064,520

in wages, tips, and compensation.

      22. It was further part of the scheme that defendant BRENIZER falsified
bank account records in support of PPP Application 1 unbeknownst to Bank 1 and

Company 1 at the    time. More specifically, defendant BRENIZER provided Bank 1

and Company 1 with monthly statements for a personal account that he maintained

at Bank 2, which defendant BRENIZER had altered and falsified to appear as "True-

Cut Construction" bank account statements. In fact, and as defendant BRENIZER

knew at the time, True-Cut maintained no accounts at Bank 2.

      23.     On or about May 5, 2020, Company 1 notified defendant BRENIZER

that it did not approve the issuance of a PPP loan based on PPP Application    1.

      24. In furtherance of the scheme to defraud,        on or about May 12, 2020,

defendant BRENIZER caused the submission of another false and misleading PPP

application to Bank 1 and Company   1   in the name of True-Cut seeking approximately

$841,000   in PPP funds ('PPP Application 2"). In order to conceal his involvement,
defendant BRENIZER omitted his name from PPP Application 2, which he caused               to.


be signed and submitted under the name of Individual A, whom                  defendant

BRENIZER falsely claimed was the 90% owner of True-Cut. In fact, and as defendant

BRENIZER knew, Individual A had no ownership interest in Tbue-Cut.

      25.      Under the false pretense that Individual A was a 90% owner of True-

Cut, defendant BRENIZER caused PPP Application 2 to be certifred as containing

true and accurate information and supporting documentation, when, in fact, PPP

Application 2 contained materially false and misleading claims. Among other things,

PPP Application 2 again falsely stated that True-Cut's average monthly payroll was

$338,720 and        that the company had approximately 30 employees.          Defendant

BRENIZER caused PPP Application 2 to be submitted to Bank         1   and Company   1   with

fraudulent supporting information, namely, bogus bank account records and a

purported IRS Form 944 for True-Cut for 2019 with false information about True-

Cut's employees and payroll expenses.

      26. As a result of defendant BRENIZER s material falsehoods and
omissions, Bank     1   eventually approved PPP Application 2. On or about May 13, 2020,

Bank 1 distributed approximately $841,000 to defendant BRENIZER through a wire

transfer sent to defendant BRENIZERis personal account at Bank 2.

      27   .   It   was further part of the scheme that defendant BRENIZER received

approximately $841,000         in fraud proceeds, some of which he distributed and
misappropriated, or attempted to distribute and misappropriate, for the personal

benefit of himself and other parties in violation of the PPP's requirements. More

specifically, rather than use PPP funds for permissible business expenses, such as
payroll costs, mortgage. interest, rent, or utilities, defendant BRENIZER instead

transferred approximately $650,000 to an account at Company 2 that he controlled

and was unrelated to True-Cut; made an approximately $29,000 payment to purchase

a Harley-Davidson motorcycle; transferred approximately $20,000 to a personal
savings account in defendant BRENIZER s name; transferred approximately $10,000

to Individual A; and spent aplroximately $1,185 for golf expenses, among other retail

and entertainment expenditures for his personal benefit.

         28.    On or about the dates set forth below, in the State and District of

Minnesota and elsewhere, the defendant,

                             I(YLE WILLIAM BRENIZEB,

for the purpose of executing and attempting to execute the above-described scheme

and artifice to defraud, knowingly transmitted and caused to be transmitted by

means of wire communications in interstate and foreign commerce, certain writings,

signs, signals, and sounds, as described below:

                 Date of\ilire                                Wire
  Connt          (on or about)
                                     Electronic submission from Minnesota of PPP
     1            May 1, 2020        Application 1, which was routed interstate
                                     throueh Companv 1's servers outside of Minnesota
                                     Electronic submission from Minnesota of PPP
     2           May L2,2O2O         Application 2, which was routed interstate
                                     throueh Company l's servers outside of Minnesota

         All in violation of fitle 18, United States   Code, Section 1343.

                                         COUNT 3
                                    (Money Laundering)

         29.    Paragraphs 1 through 28 are incorporated by reference as     if fully set
forth herein.
    . 30.       On or about May 16, 2020, in the State and District of Minnesota and

elsewhere, the defendant,

                            KYLE WILLIAM BRENIZER,
                               alkla "Kyle Williams,? --

knowingly engaged and attempted to engage in a monetary transaction by, through,

and to a financial institution, affecting interstate and foreign commerce in criminally-

derived property of a value greater than $10,000, that is, a check of approximately

$29,985 from defendant BRENIZER's personal account at Bank 2 for the purchase a

Harley-Davidson motorcycle, such funds having been derived from             a   specified

unlawful activity, namely, wire fraud.

      All in violation of Title   18, United States Code, Section 1957.

                                        COUNT 4
                                    (Money Laundering)

      31.       Paragraphs 1 through 28 are incorporated by reference as     if fully set
forth herein.

      32.       On or about May 19, 2020, in the State and District of Minnesota and

elsewhere, the defendant,

                            KYLE WILTIAM BRENIZER,
                               a[Ha "Kyle Williamsr"

knowingly engaged and attempted to engage in a monetary transaction by, through,

and to a financial institution, affecting interstate and foreign commerce in criminally-

derived property of a value greater than $10,000, that is, a transfer of approximately

9500,000 from defendant BRENIZEIIis personal account at Bank 2 to Company 2,




                                             10
such funds having been derived from a specified unlawful activity, namely, wire

fraud.

              t:               of   ri]le t_s, ufted        c1u":           1e57.
         ^t        "t:tafion                        ftates          l:*.n
                                                COUNT 5
                                        (Aggravated Identity Theft)

         33.       Paragraphs         1 through 28 of the Superseding Indictment            are

incorporated by reference as if fully set forth herein.

         34.       On or about the date set forth below, in the State and District of

Minnesota and elsewhere, the defendant,

                                     I{YLE WILLIAM BRENIZER,
                                         aIHa "Kyle Williams,"

did knowingly transfer, possess, and use, without lawful authority, a means of
identification of another person, as alleged in the count below, during and in relation

to the commission of a felony violation enumerated in Title 18, United States Code,

Section 1028A(c), specifically, wire fraud, in violation of Title 18, United States Code,

Section 1343:

                        Date
  Cou'nt            (on or about)                              Description
                                             Unlawfully used        ameans of identification,
     5              April 30,2020            specifically, the name of Individual B, during and
                                             in relation to the commission of wire fraud. as
                                             alleeed in Counts 1 and 2

         All in violation of Title       18, United States Code, Section 10284.




                                                       11
                                            COUNT 6
                                    (Aggravated Identity Theft)

          35.    Paragraphs     I    through 28      of the Superseding       Indictmeirt afe
. incorporated   by reference as if fully-set-forth herein.

          36.    On or about the date set forth below in the State and District of

 Minnesota and elsewhere, the defendant,

                                KYLE WILLIAM BRENIZER,
                                   a[Ha "Kyle Williamsr"

 did knowingly transfer, possess, and use, without lawful authority, a means of
 identification of another person, as alleged in the count below, during and in relation

 to the commission of a felony violation enumerated in Title 18, United States Code,

 Section 1028A(c), specifically, wire fraud, in violation of Title 18, United States Code,

 Section 1343:

                      Date                                    Description
   Count          (on or about),
                                        Unlawfully used        ameans of identification,
      6           April 30,2020         specifically, the name of Individual C, during and
                                        in relation to the commission of wire fraud, as
                                        alleEed in Counts 1 and 2

    All in violation of fitle   18, United States Code, Section 10284.

                              FORFEITURE ALLDGATIONS

          37.    Counts 1 through 4 of this Superseding Indictment are incorporated by

 reference for the purpose of alleging forfeiture pursuant to          Title 18, United States

 Code, Sections 981(aXl)(C) and 982(a)(1), in conjunction          with Title 28, United States

 Code, Section 2aGL(p).




                                                12
      48.     Upon conviction of any of the qffenses alleged     in Counts 1 and   2, as set

forth in this Superseding Indictment, defendant shall forfeit to the United States of

America any property, real or personal, which constitutes or is derived from proceeds

traceable   to the violation, as provided in Title 18, United States       Code, Section

981(a)(1XC) and   fitle   28, United States Code, Section zail@).

      39.     Upon conviction of the offenses alleged       in   Count 3 and 4 of this

Superseding Indictment, the defendant shall forfeit to the United States pursuant to

Title 18, United States      Code, Section 982(a)(1), any property, real    or personal,

involved in such offense, and all property traceable to such property, including but

not limited to, the sum of money involved in Counts 3 and 4.

      40. If any of the above'described          forfeitable property is unavailable for

forfeiture, the United States intends to seek the forfeiture of substitute property as

provided for in Title 21, United States Code, Section 853(p), as incorporated by      fitle
28, United States Code, Section 2461(c).




                                      A TRUE BILL



UNITED STATES ATTORNEY                           FOREPERSON




                                            13
